Case 1:17-cv-00095-KD-MU Document 152 Filed 01/13/20 Page 1 of 2             PageID #: 929



               IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION


 BRANDON WASHINGTON,                             *
 AIS 283165                                      *
                                                 *
       Plaintiff,                                *
                                                 *
 VS.                                             *   CIVIL ACTION 17-0095-KD-MU
                                                 *
 JEFFERSON DUNN, et al.,                         *
                                                 *
       Defendants.                               *


                    WRIT OF HABEAS CORPUS AD PROSEQUENDUM

 TO THE WARDEN OF HOLMAN CORRECTIONAL FACILITY, HOLMAN 3700,
 ATMORE, AL 36503-3700, AND TO THE UNITED STATES MARSHAL FOR THE
 SOUTHERN DISTRICT OF ALABAMA OR ANY OTHER UNITED STATES MARSHAL
 OR HIS AUTHORIZED REPRESENTATIVE

       We command you, that you have the body of BRANDON WASHINGTON,

 #283165, a prisoner at Holman Correctional Facility in non-federal custody, and that it is

 desired by this Court that BRANDON WASHINGTON be removed to Mobile, Alabama,

 in order that BRANDON WASHINGTON may appear before the United States District

 Court for the Southern District of Alabama, in the City of Mobile, for the purpose of

 having to appear for a Settlement Conference on MONDAY, FEBRUARY 10, 2020 at 1:30

 p.m. in Courtroom 5A, 155 St. Joseph Street, Mobile, Alabama 36602, and thereafter, that

 you return the said BRANDON WASHINGTON to the said non-federal custody under

 safe and secure conduct.

       You are further commanded to execute this writ without unnecessary delay and
Case 1:17-cv-00095-KD-MU Document 152 Filed 01/13/20 Page 2 of 2                    PageID #: 930



 to make your return to this court as soon as said writ is executed, stating the date and

 manner of its execution.

        WITNESS, the Honorable P. Bradley Murray, Magistrate Judge of the United States

 District Court for the Southern District of Alabama, on this 13th day of January, 2020.


                                                     s/P. Bradley Murray
                                                     UNITED STATES MAGISTRATE JUDGE



 ATTEST:
 CHARLES R. DIARD, JR., CLERK
 United States District Court
 Southern District of Alabama



 BY:    s/Nicole Hawkins
        DEPUTY CLERK
